                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


DONTRELL L. GORDON,

                          Plaintiff,

              v.                                    Case No. 19-CV-1583

DR. BONNIE MITCHEL, et al.,

                           Defendants.


                              NOTICE AND ORDER


        Plaintiff Dontrell L. Gordon, who is representing himself, filed a complaint

under 42 U.S.C. § 1983. On March 26, 2020, the defendants filed a motion for

summary judgment. (ECF No. 13.) Under Civil L. R. 56(b)(2), Gordon’s response

materials are due within thirty days of service of the motion—that is, by April 27,

2020.

        The defendants have moved for summary judgment on the ground that Gordon

failed to exhaust his administrative remedies, as the Prisoner Litigation Reform Act

(PLRA) requires him to do. 42 U.S.C. §1997e(a). They have also moved to stay the

discovery deadlines related to the merits of the case. However, no discovery deadline

exists because the defendants filed their motion for summary judgment the same day

that they filed an answer to the complaint. Therefore, the court will deny the motion

to stay the discovery deadline as moot. However, if Gordon finds that he needs to

conduct any discovery on the issue of exhaustion, he should inform the court
immediately. The court will set a discovery deadline related only to the issue of the

exhaustion of administrative remedies and adjust the date Gordon’s response to the

summary judgment motion is due.

      When Gordon responds to the defendants’ motion for summary judgment, he

must respond to each of the defendants’ proposed findings of fact by agreeing with

each proposed fact or explaining why he disagrees with a particular proposed fact. If

he does not indicate one way or the other, the court will assume that he agrees with

the proposed fact. Gordon must support every disagreement with a proposed fact by

citing to evidence. He can do that by relying on documents that he attaches to his

response or by telling the court his version of what happened in an affidavit or an

unsworn declaration under 28 U.S.C. § 1746. 1 An unsworn declaration is a way for a

party to tell his side of the story while declaring to the court that everything in the

declaration is true and correct.

      Gordon must also respond to the legal arguments in the defendants’ brief. As

a reminder, the PLRA requires that prisoners exhaust their claims using the

institution’s grievance system before they file a lawsuit under § 1983. This

requirement is completely separate from the merits of a prisoner’s claims. A prisoner

plaintiff can have a meritorious claim but still not be able to litigate that claim

because he failed to exhaust it through the institution’s grievance system. Gordon




1 At the bottom of his declaration he should state: “I declare under penalty of perjury
that the foregoing is true and correct. Executed on [date]. [Signature].” 28 U.S.C.
§ 1746(2).
                                          2
does not need to argue about the merits of his claims. He needs only to address the

argument that he failed to exhaust his claims before filing this lawsuit.

      The court also reminds Gordon that, under Civil L. R. 7(d), a party’s failure to

respond to a motion is sufficient cause for the court to grant the motion. If Gordon

believes he needs additional time to prepare his response, he must file a motion

asking the court to extend the deadline before his response is due. If he files such a

motion, he must explain why he needs additional time and how much additional time

he needs.

      IT IS THEREFORE ORDERED that the defendants’ motion to stay the

discovery deadline related to the merits of the case (ECF No. 13) is DENIED AS

MOOT. If Gordon needs to conduct discovery related to exhaustion, he must notify

the court immediately.

      IT IS ALSO ORDERED that Gordon must respond to the defendants’

summary judgment motion by April 27, 2020, or request additional time to do so. If

Gordon does not respond to the defendants’ summary judgment motion or request

additional time to do so by April 27, 2020, the court will grant the defendants’ motion

and dismiss this case.

      Dated in Milwaukee, Wisconsin, this 30th day of March, 2020.



                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                          3
